Citation Nr: 1828492	
Decision Date: 05/09/18    Archive Date: 05/18/18

DOCKET NO.  16-14 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a rating in excess of 10 percent for status-post surgery to left knee for torn anterior cruciate ligament.


REPRESENTATION

Veteran represented by:	James G. Fausone, Attorney


ATTORNEY FOR THE BOARD

R. Asante, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the United States Navy from January 1991 to May 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).

In August 2017, the Board remanded the appeal for further development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  Since February 28, 2012, the Veteran's left knee disability has been manifested by degenerative arthritis with flexion limited to 30 degrees when considering active painful motion.

2.  Since February 28, 2012, the Veteran's left knee disability has been manifested by slight instability.

3.  Since February 28, 2012, the Veteran's left knee disability has been manifested by dislocated semilunar cartilage with frequent episodes of locking, popping, grinding and effusion into the joint.







CONCLUSIONS OF LAW

1.  The criteria for a 20 percent rating for left knee degenerative arthritis are met from February 28, 2012.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.71a, Diagnostic Codes (DCs) 5003, 5260 (2017).

2.  The criteria for a separate rating of 10 percent for left knee instability are met from February 28, 2012.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.71a, DC 5257 (2017).

3.  The criteria for a separate rating of 20 percent for dislocated left knee semilunar cartilage are met from February 28, 2012.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.71a, DC 5258 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veteran's Contentions

The Veteran maintains that a rating higher than 10 percent is warranted for his left knee disability due to an increase in severity of his knee condition following multiple surgeries that has continued to worsen over time.  He asserts that he experiences chronic pain, limited range of motion, popping, locking, grinding, and lateral instability in his left knee, which hinders every aspect of his personal and professional life, particularly causing intense pain when bending his knee to any degree and negotiating stairways.  See February 2012 Veteran Statement.

II.  General Rating Principles

Disability ratings are determined by the application of rating criteria set forth in the VA Schedule for Rating Disabilities (38 C.F.R. Part 4) based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation of parts of the system, to perform the normal working movements of the body with normal excursion, strength, coordination, and endurance.  38 C.F.R. 
§ 4.40.  The functional loss may be due to the loss of part or all of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervations, or other pathology, or it may be due to pain, supported by adequate pathology, and evidenced by visible behavior of the claimant undertaking the motion.  Id.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  Other important factors include excess fatigability, or incoordination (to include during flare-ups or with repeated use), and those factors are not contemplated in the relevant rating.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

While the regulations require review of the recorded history of a disability, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Staged ratings are appropriate whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided.  38 C.F.R. § 4.14.  


III.  Rating Criteria

Under DC 5260, a noncompensable rating is assigned for flexion limited to 60 degrees.  A 10 percent disability rating is assigned for flexion limited to 45 degrees, a 20 percent disability rating is assigned for flexion limited to 30 degrees, and a 30 percent disability rating is assigned for flexion limited to 15 degrees.  38 C.F.R. 
§ 4.71a, DC 5260.  A noncompensable rating is warranted for limitation of extension to 5 degrees, and a 10 percent rating is warranted for limitation of extension to 10 degrees, a 20 percent rating is warranted for limitation of extension to 15 degrees with higher ratings available for more severe limitation.  38 C.F.R. § 4.71a, DC 5261.

DC 5257 evaluates recurrent subluxation or lateral instability of a knee, and provides a 10 percent rating for slight impairment, a 20 percent rating for moderate impairment, and a 30 percent rating for severe impairment.  38 C.F.R. § 4.71a.

The words "slight", "moderate", and "severe" used in DC 5257 are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

DC 5258 provides a 20 percent rating for cartilage, semilunar, dislocated, with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a, DC 5258.  This is the only rating available under this DC.

IV.  Analysis

The Veteran is in receipt of a 10 percent rating from May 27, 1995, a temporary total rating of 100 percent rating from November 24, 1997, and a 10 percent rating from January 1, 1998 for his service-connected left knee disability.  The appeal period is from February 28, 2012, the date of his increased rating claim, plus the one-year "look back" period.  Gaston v. Shinseki, 605 F.3d 979, 982 (Fed. Cir. 2010).

Since February 28, 2012, the Veteran has complained of pain, limited range of motion, popping, locking, grinding, swelling, stiffness, and instability in his left knee.  See February 2012 and June 2012 Veteran Statements; see also April 2012, June 2014, and January 2017 VA treatment records.  Objective findings indicated joint effusion, "catching", painful limited motion, use of a brace, and tenderness.  Id.

As a preliminary matter, the Board notes that although the Veteran presented for VA examinations in June 2012, September 2013, December 2015, and December 2017, the most recent February 2018 VA examination, which is an addendum to the December 2017 VA examination, is the only examination that is compliant with the requirements set forth by Correia v. McDonald, 28 Vet. App. 158 (2016).  Accordingly, only the February 2018 VA addendum examination report will be utilized for evaluation of the Veteran's left knee disability with regard to range of motion, as it is the only adequate examination of record.  In this regard, the Board emphasizes that the prior non-compliant examinations show range of motion findings less favorable than the February 2018 VA examination report.  Additionally, the Board will consider the Veteran's lay statements and other favorable medical findings other than range of motion testing contained in the reports.  Thus, there is no prejudice to the Veteran in not considering these examinations to rate his disability based on limitation of motion and DeLuca factors.  

During the December 2017 VA examination, the Veteran reported constant left knee pain, swelling, stiffness, functional loss in that he cannot run, hike, camp, or participate in any other sport.  He reported flare-ups occurring two times a week lasting a couple of hours with pain being 10/10 during these times.  He also reported missing work once a week, wearing a brace, and that he is limited to lifting 50 pounds, and cannot perform squats, kneeling, or yardwork.  The examiner diagnosed the Veteran with left knee degenerative arthritis and objective findings revealed pain, tenderness, crepitus, and frequent episodes of joint effusion.  Muscle strength and joint stability testing were normal and no ankylosis or history of recurrent subluxation, lateral instability, or recurrent effusion was noted.  The examiner indicated his ability to work is impacted in that he cannot walk or stand for more than half an hour, perform tasks that require lifting more than 50 pounds, squat, or kneel; and he can only sit for 45 minutes at a time without having to get up and stretch.  During the February 2018 addendum examination, his left knee active range of motion was from zero to 30 degrees with pain on flexion.  The VA examiner also indicated joint effusion in his left knee which was evidenced by swelling.  As such, the Board finds that when considering the only examination report with testing meeting the requirements of Correia, a 20 percent rating is warranted for limitation of motion under DC 5260 for the Veteran's left knee disability from February 28, 2012.  Correia, 28 Vet. App. 158 (2016).  

Additionally, the Board finds that a separate 10 percent rating is warranted for the Veteran's left knee instability under DC 5257 from February 28, 2012.  VAOPGCPREC 23-97 (claimant who has arthritis and instability of a knee may be rated separately under DCs 5003 and 5257).  In February 2012 and June 2012 statements, the Veteran reported instability in his knee and during the September 2013 VA examination he reported regular use of a brace.  Although none of the VA examination reports of record documented recurrent history of subluxation and/or lateral instability, and while objective stability testing has been normal, the Veteran has otherwise indicated instability of the left knee by reporting his knee as unstable, buckling, "feelings of laxity," and regular use of a brace.  See February 2012 and June 2012 Veteran Statements; see also April 2012 and January 2017 VA treatment records and June 2012, September 2013, December 2015, and December 2017 VA examination reports.  Thus, the Board finds the competent and credible evidence of record supports a finding of slight instability of the left knee to warrant a separate rating of 10 percent, but no higher, effective February 28, 2012.

Recently, in Lyles v. Shulkin, 29 Vet. App. 107 (2017), the United States Court of Appeals for Veterans Claims held that evaluation of a knee disability under DCs 5257 or 5261 or both does not, as a matter of law, preclude separate evaluation of a meniscal disability of the same knee under DC 5258 or 5259, and vice versa, so long as manifestations of disability for which a separate evaluation is being sought have not already been compensated by an assigned evaluation under a different diagnostic code.  Here, the Veteran underwent a partial meniscectomy in 1997 for his left knee meniscal tear and he has consistently complained of left knee locking, swelling, aching, grinding, catching, and popping since initiation of his increased rating claim.  See February 2012 Veteran Statement; June 2012, December 2015, and December 2017 VA examination reports; and April 2012, June 2014, and January 2017 VA treatment records.  An April 2012 VA treatment record revealed 1+ effusion.  The June 2012 VA examiner endorsed frequent episodes of joint effusion.  A December 2016 magnetic resonance imaging (MRI) showed small suprapatellar intra-articular effusion of the joint.  The December 2017 VA examiner endorsed frequent episodes of joint effusion.  Most recently, the February 2018 VA examiner indicated effusion evidenced by swelling in his left knee.  As the Veteran's meniscal condition is manifested by symptomatology separate and distinct from his instability and arthritis, a separate 20 percent rating under DC 5258 is warranted since February 28, 2012.

Additionally, the Board has considered whether higher or separate ratings are warranted under alternate diagnostic codes.  However, there is no indication of ankylosis, removal of semilunar cartilage, tibia and fibula impairment, or genu recurvatum.  As such, ratings under DCs 5256, 5259, 5262, and 5263 are precluded.

Finally, while the most recent VA examination reports in December 2017 and February 2018 indicated the Veteran did not have any scars related to his left knee disability, prior VA examination reports in June 2012, September 2013, and December 2015 noted the Veteran as having a related scar, but indicated it was not painful or unstable, or the total area was greater than 39 square cm (6 square inches).  Thus, a separate compensable rating for any prior related scar is not warranted.  See 38 C.F.R. § 4.118, DCs 7801, 7802, 7804, 7805.



ORDER

From February 28, 2012, a 20 percent rating for left knee degenerative arthritis is granted.

From February 28, 2012, a separate 10 percent rating for left knee instability is granted.

From February 28, 2012, a separate 20 percent rating for dislocated left knee semilunar cartilage is granted.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


